           Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 1 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 BRAULIO THORNE, on behalf of himself and
 all other persons similarly situated,
                                                                    Case No. 20-cv-09378-JPO
                                             Plaintiff,

                  -against-                                         CONSENT DECREE

  KIDKRAFT, INC.,

                                              Defendant.
 ---------------------------------------------------------------X

        This Consent Decree is entered into as of the Effective Date, as defined below in Paragraph

9, by and between the following parties: Plaintiff Braulio Thorne

Kidkraft

for the purposes and on the terms specified herein.

                                                 RECITALS

        1.       Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181-12189

                                                                                        ination on the

basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and accommodations by any private entity that owns, leases (or leases to), or operates

any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).

        2.       On or about November 9, 2020, Plaintiff filed the above-captioned action in the




accessible to individuals with disabilities in violation of Title III of the Americans with Disabilities

                                                                                          and the New

York City Hu

                                                          1
         Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 2 of 10




       3.      Defendant expressly denies that the Websites violate any federal, state or local law,

including the ADA, the NYSHRL, and the NYCHRL, that this Court is a proper venue, and any

other wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not

admit any wrongdoing.

       4.      This Consent Decree resolves, settles, and compromises all issues between the

Parties in the Action.

       5.      This Consent Decree is entered into by Plaintiff, individually, but is intended by

the parties to inure to the benefit of vision impaired individuals.

                                         JURISDICTION

       6.      Plaintiff alleges that Defendant is a private entity that owns and/or operates the

Websites which are available through the internet to personal computers, laptops, mobile devices,

tablets, and other similar technology. Plaintiff contends that the Websites are a service, privilege,

or advantage of a place of public accommodation subject to Title III of the ADA. 42 U.S.C.

§12181(7); 12182(a). Defendant denies that the Websites are a public accommodation or that it is

a place of public accommodation or otherwise subject to Title III of the ADA, NYSHRL, and/or

NYCHRL.

       7.      This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188. The Parties agree that for purposes of the Action and this Consent Decree venue is

appropriate.

                                    AGREED RESOLUTION

       8.

Action on mutually agreeable terms without further litigation. Accordingly, the Parties agree to

the entry of this Consent Decree without trial or further adjudication of any issues of fact or law



                                                  2
         Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 3 of 10




raised in Plaintiff's Complaint. In resolution of this Action, the Parties hereby AGREE to the

following:

                                         DEFINITIONS

       9.      Effective Date means the date on which this Consent Decree is entered on the



       10.     Reasonable Efforts means, with respect to a given goal or obligation, the efforts

                                                               would use to achieve that goal or

obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable Efforts

as provided for under this Consent Decree shall be subject to the dispute resolution procedures set

forth in paragraphs 14 through 17 of this Consent Decree. Reasonable Efforts shall be interpreted

so as to not require Defendant to undertake efforts the cost, difficulty or impact on the Websites

of which could constitute an undue burden, as defined in Title III of the ADA but as applied solely

to the Websites - as though the Websites were a standalone business entity, or which efforts could

result in a fundamental alteration in the manner in which Defendant operates the Websites - or the

primary functions related thereto, or which could result in a loss of revenue or traffic on their

Websites-related operations.

                                              TERM

       11.     The term of this Consent Decree shall commence as of the Effective Date and

remain in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the date, if any,

that the United States Department of Justice adopts regulations for websites under Title III of the

ADA.

                  GENERAL NONDISCRIMINATION REQUIREMENTS

       12.     Pursuant to the terms of this Consent Decree, Defendant:



                                                 3
         Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 4 of 10




               a.      shall not deny persons with a disability (as defined under the ADA),

including the Plaintiff, the opportunity to participate in and benefit from the goods, services,

privileges, advantages, and accommodations through the Websites as set forth herein. 42 U.S.C.

§12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

               b.      shall use Reasonable Efforts to provide persons with a disability (as defined

under the ADA), including Plaintiff, an equal opportunity to participate in or benefit from the

goods, services, privileges, advantages, and accommodations provided through the Websites as set

forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

               c.      shall use Reasonable Efforts to ensure that persons with a disability (as

defined under the ADA), including Plaintiff, are not excluded, denied services, segregated, or

otherwise treated differently because of the absence of auxiliary aids and services, through the

Websites as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                      COMPLIANCE WITH TITLE III OF THE ADA

        13.     Web Accessibility Conformance Timeline: Defendant shall ensure full and equal

enjoyment of the goods, services, privileges, advantages, and accommodations provided by and

through the Websites (including all pages therein), including websites (including all pages therein

and linked to therefrom) that can be navigated to from the Websites or which when entered reroute



requirements provided that the following dates will be extended in the instance that the Department

of Justice issues regulations for websites under Title III of the ADA while this Consent Decree is

in effect and which contain compliance dates and/or deadlines further in the future than the dates

set forth herein:




                                                 4
          Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 5 of 10




                a.     Within 18 months of the Effective Date, to the extent not already done,

Defendant shall modify the Websites as needed to substantially conform to the Web Content

Accessibility Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A Success

Criteria to the extent determined to be applicable, or any other WCAG guidelines deemed to be

applicable, in such a manner so that the Websites will be accessible to persons with vision

disabilities.

                b.

Decree do not include: (i) substantial conformance with WCAG standards for user-generated

content and/or other content or advertisements and/or websites that Defendant does not own,

operate, prepare or control but that are linked from the Websites (including, but not limited to, any

content/websites hosted by third parties and implemented on the Websites); and (ii) the provision

of narrative description for videos. The Parties also agree that if the U.S. Department of Justice or

a Court with jurisdiction over this matter determines that the WCAG standards or any successor

standard that Defendant may have utilized are not required by applicable law, Defendant may

choose, in its discretion, to cease the remediation efforts described above.

                c.     In achieving such conformance, Defendant may, among other things, rely



                                                                                               -Web

Information and Communications




Mobile Accessibilit

thereof. If Defendant, in reasonably relying upon any of the foregoing, and despite having used



                                                 5
         Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 6 of 10




Reasonable Efforts, fails to achieve substantial conformance with the applicable WCAG standard,

Defendant will have nonetheless satisfied its obligations under this Consent Decree as set forth

herein regarding remediation of the Websites.

                       PROCEDURES IN THE EVENT OF DISPUTES

       14.     The procedures set forth in Paragraphs 15 through 17 must be exhausted in the

event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this

Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with any criteria

of the applicable WCAG standard as set forth hereinabove. Defendant shall not have breached this

Consent Decree in connection with the foregoing until the following procedures have been

exhausted.

       15.     If any of the Parties claim this Consent Decree or any portion of it has been violated

                         ging the breach shall give written notice (including reasonable particulars)

of such violation to the party alleged to be in breach. The alleged breaching party must respond to



the parties agree to extend the time for response. If the alleged breach is of a nature that it cannot

be cured during the Cure Period, the parties shall mutually extend the Cure Period to reflect the

reasonable time period in which the alleged breach can be cured. If the parties are unable to reach

a mutually acceptable resolution during the Cure Period, or any extension thereof, the party

alleging a breach of the Consent Decree may seek enforcement of compliance with this Consent

Decr

costs to the prevailing party in any such enforcement action.

       16.     Defendant shall not be in breach of this Consent Decree unless: (a) an independent

accessibility consultant determines that a particular item(s) cannot be accomplished by a person



                                                  6
         Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 7 of 10




with a disability who has average screen reader competency using a prominent commercially

available screen reader such as Jaws, Voiceover, or NVDA in combination with one of the

following browsers (in versions of which that are currently supported by their publishers): Internet

Explorer, Firefox, Safari and Chrome; and (b) Defendant fails to remedy the issue using

Reasonable Efforts within a reasonable period of time of not less than 120 days from receipt of the



using Reasonable Efforts to remedy the items found not to be usable is longer than 120 days, then

the Parties may agree on a longer time period without leave of Court so long as the extension is

documented in writing and executed by the Parties to this Consent Decree or their respective

counsel. If the accessibility consultant finds that a particular item found not to be usable cannot be

remedied using Reasonable Efforts, Defendant shall not be obligated to remedy that item.

       17.     Any notice or communication required or permitted to be given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States first

class mail, addressed as follows:

               For PLAINTIFF:                  Jeffrey M. Gottlieb
                                               GOTTLIEB & ASSOCIATES
                                               150 E. 18th Street, Suite PHR
                                               New York, New York 10003
                                               jeffrey@gottlieb.legal
                                               Tel: 212.228.9795


               For DEFENDANT:                  Peter T. Shapiro, Esq.
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               77 Water Street, Suite 2100
                                               New York, NY 10005
                                               Tel: 212-232-1322
                                               Email: Peter.Shapiro@lewisbrisbois.com




                                                  7
         Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 8 of 10




                        ENFORCEMENT AND OTHER PROVISIONS

       18.     The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the State of New York.

       19.     If any provision of this Consent Decree is determined to be invalid, unenforceable,

or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly

as possible and to the fullest extent permitted by applicable law its original intent and shall not, in

any event, affect any other provisions, all of which shall remain valid and enforceable to the fullest

extent permitted by applicable law.

         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

       20.     The Parties to this Consent Decree expressly intend and agree that this Consent

Decree shall inure to the benefit of all persons with vision disabilities as defined by the ADA,

including those who utilize a screen reader to access the Websites, which disabled persons shall

constitute third-party beneficiaries to this Consent Decree, but it does not bind non-parties.

       21.     The signatories represent that they have the authority to bind the respective parties,

Plaintiff and Defendant to this Consent Decree.

                            CONSENT DECREE HAS BEEN READ

       22.     This Consent Decree has been carefully read by each of the Parties, and its contents

are known and understood by each of the Parties. This Consent Decree is signed freely by each

party executing it. The Parties each had an opportunity to consult with their counsel prior to

executing the Consent Decree.



                                                       PLAINTIFF

Dated: ___________________                             ______________________



                                                  8
       Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 9 of 10




                                          DEFENDANT

Dated: ___________________                By: ______________________

                                                ______________________

                                          Title: _______________________

APPROVED AS TO FORM AND CONTENT:
                                          PLA

Dated: ___________________                By: _____________________
                                                 Jeffrey M. Gottlieb
                                                 GOTTLIEB & ASSOCIATES
                                                 150 E. 18th Street, Suite PHR
                                                 New York, New York 10003
                                                 jeffrey@gottlieb.legal
                                                 Tel: 212.228.9795



Dated: __4/21/2021_________________       By:/s/ Peter T. Shapiro
                                                  Peter T. Shapiro, Esq.
                                                  LEWIS BRISBOIS BISGAARD &
                                                  SMITH LLP
                                                  77 Water Street, Suite 2100
                                                  New York, NY 10005
                                                  212-232-1322
                                                  Peter.Shapiro@lewisbrisbois.com




                                      9
        Case 1:20-cv-09378-JPO Document 17 Filed 04/22/21 Page 10 of 10




    COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

       THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and having

reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)      This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188;

       2)      The provisions of this Consent Decree shall be binding upon the Parties;

       3)      This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other pleading

in this Action, nor does it constitute any finding of liability against Defendant;

       4)                                                                     6 months; and

       5)      This Consent Decree shall be deemed as adjudicating, once and for all, the merits

of each and every claim, matter, and issue that was alleged, or could have been alleged by Plaintiff

in the Action based on, or arising out of, or in connection with, the allegations in the Complaint.

       NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically

adopts it and makes it an Order of the Court. The Clerk shall close this case.

       SO ORDERED:

        April 22, 2021                                 ___________________________
                                                              U.S.D.J.




                                                 10
